DETAILED ACTION
Applicant’s reply filed on July 15, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Referring to claim 1, the limitation " polymer substrate has a transmittance from 400 nm to 750 nm of at least about 88% and over the UV spectrum from 330 nm to 375 nm of no more than about 15%” is indefinite because the claim 1 lacks structure such as material and/or thickness) such that the substrate has above optical properties;
the limitation " wherein the double sided conductive structure can be bent around a 1 mm diameter mandrel with the sheet resistance of the conductive surfaces changing by no more than 10%’ is indefinite because the claim 1 lacks structure such as the double sided conductive structure able to bent as mentioned above. Specification mentioned to have the total the double sided conductive structure have thickness of no more than about 30 microns.
Note: claim do not clearly define what structure would have this properties or function above. Examiner broadly interprets by satisfying structural limitations of claim 1, the functionality and/or properties of the structure is also satisfied. See Mpep “2112 Requirements of Rejection Based on Inherency”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20160369104, hereinafter Gu) or Gu in view of Noda et al. (US20060152782, hereinafter Noda)  

Referring to claim 1, Gu discloses a double-sided conductive structure (a double sided conductive transparent film; paragraphs (0114]) comprising: 
a transparent polymer substrate comprising a polymer and having a first surface and a second surface (the double-sided transparent film comprising a polymer dielectric layer 210 as shown in figure 3 has a first surface and a second surface; figure 3; paragraphs (0114], (0143]), 
wherein the polymer substrate has an average thickness of no more than about 27 microns (the polymer dielectric layer 210; paragraph 0067 states, “The total thickness of the transparent conductive film can generally have a thickness from 10 microns, …. from about 25 microns” and paragraph 0068 states, “substrate has an average thickness from about 10 microns (average thickness of no more than about 27 microns); figure 3; paragraphs [0030], (0068], (0114]) and 
the polymer in a configuration of the transparent polymer substrate has a
transmittance from 400 nm to 750 nm of at least about 88 percent (a transmittance of at least about 90 percent from 400 nm to 700 nm; paragraph (0108]; additionally, paragraph 0068  having polyimide, polysulfone, with thickness  of 10 micron would satisfy this properties); 
a first sparse metal conductive layer supported on the first surface of the transparent polymer substrate (the transparent dielectric polymer layer 210 substrate (first surface and the second surface) is between a first transparent sparse conductive electrode structure 208 and a second transparent sparse conductive electrode structure 212 (a sparse metal conductive layer supported on each; figure 3; paragraphs [0022], (0114]) and 
a second sparse metal conductive layer supported on the second surface of the transparent polymer substrate (the transparent dielectric polymer layer 210 substrate (first surface and the second surface) is between a first transparent sparse conductive electrode structure 208 and a second transparent sparse conductive electrode structure 212 (a sparse metal conductive layer supported on each; figure 3; paragraphs [0022], (0114]); and 
first and second polymer overcoats over the first and the second sparse metal conductive layers, respectively, wherein each of the first and second polymer overcoats has an average thickness from about 10 nm to about 200 nm (a polymer overcoat is placed over each of the sparse metal conductive layer wherein an overcoat has an average thickness from about 25 nm to about 2 microns (from
about 10 nm to about 200 nm); paragraphs (0030], (0032], (0064]), 
wherein each surface of the double-sided conductive structure has a
sheet resistance of no more than about 120 Ohms/sq (a sheet resistance of no more than about 100 Ohms/sq; paragraph [0107]); and wherein the double sided conductive structure can be bent around a 1 mm diameter mandrel with the sheet resistance of the conductive surfaces changing by no more than 10% (by having claimed structure above, wherein the claimed result or use can be obvious or inherent; the product is what it is; not how its use or perform; additionally, paragraph 0067 states, “ the total thickness of the transparent conductive film can generally have a thickness from 10 microns or… about 25 microns”).
Gu Clearly does not disclose a transmittance over the UV spectrum from 330 nm to 375 nm of no more than about 15 percent. 
Gu discloses a transmittance over the UV spectrum from 330 nm to 375 nm of no more than about 15 percent ( by having structure in paragraph 0068, Suitable optically clear polymers with very good transparency, low haze and good protective abilities can be used for the substrate. Suitable polymers include polyimide, polysulfone, polyethylene napathalate, therefore, the claimed UV properties is obvious or equivalent) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive structure of by Gu by having s polyimide, polysulfone substrate would have the claimed properties in order to provide optically clear polymers with very good transparency, low haze and good protective abilities in electronics such as display, mobile phone, laptop; and high invisibility from user in Display, mobile phone, etc. .

Alternatively, Noda discloses a transmittance over the UV spectrum from 330 nm to 375 nm of no more than about 15 percent (paragraph 0108 states, “transmittance of the transparent base member at a wavelength of 360 nm be 10% or less”; paragraph 0045 states, “he spectral transmittance of the transparent base member at a wavelength of 400 nm be 80% or more”.). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified the conductive structure of Gu in order to have optical properties as taught  Noda because Noda states that  it is possible to make the transparent base member satisfactorily transparent and thereby obtain a satisfactory see-through property and to alleviate the deterioration and yellowing  under ultraviolet rays a, it is preferable that the spectral transmittance of the transparent base member at a wavelength of 360 nm be 10% or less. 

Referring to claim 2, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 1, further comprising a first hard coat layer and a second hard coat layer, each having an average thickness of from about 50 nm to about 3 microns, wherein the first hardcoat layer is between the first surface of the transparent polymer substrate and the first sparse metal conductive layer, wherein the second hard coat layer is between the second surface of the transparent polymer substrate and the second sparse metal conductive layer (a hardcoat material 104 between 102 and 106  having an average thickness of 25 nm to about 2 microns, paragraph 0069 in figure 1), and wherein both hardcoat layers comprise a crosslinked polyacrylate polymer (the hardcoat comprises a highly crosslinked polyacrylate polymer; paragraph (0017]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified the conductive structure of Gu or Gu in view of Noda  to have  hard coat layers on both side of substrate in order to have good mechanical strength and can have good optical transparency and The hardcoats provide protection for a range of transparent films.

Referring to claim 3, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 2, and  wherein each hard coat layer has a thickness from about 100 nm to about 2.5 microns and comprises a highly crosslinked polyacrylate (see rejection of claim 2 above).

Referring to claim 4, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 2, wherein the double sided conductive structure can be assembled into a test structure with an optically clear adhesive and a 125 micron thick PET film over each surface and subjected to accelerated wear testing at 85 °C and 85% relative humidity for 500 hours with an increase in sheet resistance of no more than about 20% (by having claimed structure, the structure can be assembles using above test structure, the product is what it is not how it is assembled using different test structure).

Referring to claim 5, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 2, wherein the transparent polymer substrate comprises polyimide (see rejection of claim 1 above).

Referring to claim 6, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 1 wherein the polymer substrate has an elongation of at least about 10%, a tensile strength of at least about 50 MPa, and a Young's modulus from about 1.5 GPa to about 7.0 GPa (by having claimed material  polyimide or polysulfone, and thickness of material of polyimide or polysulfone substrate in Gu as disclosed in the rejection of claim 1, Gu equivalently or obviously have these properties).

Referring to claim 7, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 2, wherein the polymer comprises polysulfide, polysulfone, polyethylene naphthalate or polyethersulfone (see rejection of claim 1 above).

Referring to claim 8, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 2, wherein each sparse metal conductive layer comprises a fused metal nanostructured network (the fused metal nanostructured networks can have a sheet resistance of no more than about 100 ohms/sq paragraph 0107 of Gu) and wherein the double sided conductive structure can be bent around a 1 mm diameter mandrel repeatedly for at least 200,000 times with the sheet resistance of the conductive surfaces changing by no more than 10% (by having claimed structure, it satisfy this limitation; the structure is what it is , not how it is tested or used in different environment) .

Referring to claim 9, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 8, wherein each surface of the double conductive structure has a sheet resistance of no more than about 100 ohm/sq (see rejection of claim 8 above).

Referring to claim 10, Gu or Gu in view of Noda disclose the double sided conductive structure of claim 9 having a transmittance of visible light of at least about 88%, a haze of no more than about 2.5% and a value of b* of no more than about 4.0 (paragraph 0029; 0103 ; and Table 4 of Gu).

Response to arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, responding to applicant arguments, Applicant mentioned specification to have material such as polyimides, polysulfide, polysulfone , or polyethersulfone, and polyethylene naphthalate and The polymers absorb ultra violet light The use of a substrate polymer that itself absorbs UV light avoids the use of either separate layers of UV absorbing agents or a UV filler in the polymer. Therefore, by having this material sufficient enough to have claimed optical properties.
Gu clearly mentions in paragraph 0068 that the substrate can have a thickness from about 10 microns; Suitable optically clear polymers with very good transparency, low haze and good protective abilities can be used for the substrate such as polyimide, polysulfone, polyethylene napathalate. Additionally, paragraph 0067 mentioned that The total thickness of the transparent conductive film can generally have a thickness from 10 microns; therefore, by having material as disclosed Gu, the claimed optical properties are inherent or obvious. See Mpep States, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 
Therefore, applicant arguments are persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847